DETAILED ACTION
Notice to Applicant
In the amendment dated 11/7/2022, the following has occurred: Claims 2-9 have been amended; Claims 10-15 have been added.
Claims 1-15 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 14 is objected to because of the following informalities: the phrase “counter electromotive” appears to be missing the word “force”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, and under 112(b) for being indefinite. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 10 requires “wherein in plan view, at least the portion of the cable overlaps an entirety of the shielding member.” This phrasing is not found in the specification as filed. The drawings appear to depict series-connection pieces of cable, rather than a single “cable,” with no particular piece completing overlapping “an entirety of the shielding member.” Nor is it clear how or why a cable would “overlap an entirety of the shielding member.” The phrase “overlap an entirety of [something]” has a basic sense in which a first object completely overlaps a second object in plan view. Neither the specification nor the drawings show this feature, and so the claim is rejected for new matter. It is further indefinite, because it is not clear what Applicant intends the limitation to mean when read in view of the specification. The Office has interpreted it broadly to mean that portions of cable can be entirely overlapped by the shield, as is depicted in the series-connection cables of the instant drawings. 

Claim Rejections - 35 USC § 103
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent No. 5,534,364 to Watanabe et al.) in view of Simonavicius (GB2553537 to Simonavicius et al.) and Baek (US 2016/0218335 to Baek et al.).
	Regarding Claims 1 and 10, Watanabe teaches:
a battery mounting structure of a vehicle (abstract) comprising a battery case with a lower case and an upper case (columns 3-4) and a plurality of battery cell groups being accommodated therein arranged in a grid pattern with a first direction and a second direction and arbitrarily definable “cell groups” (Fig. 1)

    PNG
    media_image1.png
    947
    650
    media_image1.png
    Greyscale

cables 9B routed at an upper surface of the battery cell groups to connect the cells in series (column 4 lines 49-53)
	Watanabe does not explicitly teach:
a shielding member configured by a conductor so as to form an electrical loop that overlaps with the cables in a plan view 
	Simonavicius, however, from the same field of invention, regarding a battery pack, teaches a housing with an upper and lower portion with batteries accommodated therein, wherein the upper housing has a shield layer 33 that overlaps the battery cells and its connectors in a plan view, in its entirety, and shields the battery pack from electromagnetic waves (page 6, Fig. 2)

    PNG
    media_image2.png
    915
    810
    media_image2.png
    Greyscale

Baek, also from the same field of invention, teaches a similar cover with a layer of emf shielding built into the cover (Fig. 6, abstract, etc.).

    PNG
    media_image3.png
    471
    708
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a conductive shielding member as taught in Simonavicius or Baek, that would be expected to form an electrical loop in the form of eddy currents, to protect the batteries from external radiation. 
	Regarding Claim 2, Watanabe teaches:
wherein the cable connectors form a substantially closed region (Fig. 1)
	The cited prior art also renders obvious shields that cover the relevant “closed area” of the battery pack to shield the connections and cells from external emf radiation such that it would have bene obvious to one of ordinary skill in the art to provide a shield over the entire area of desired protection.
	Regarding Claims 3 and 4, Baek teaches:
a plate-like shielding member 84 (Fig. 6, para 0046)
	Simonavicius teaches:
a conductive network of wires 33 (Fig. 2, abstrcat)
	Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to use either wires or plates to provide the shielding, since both forms were known in the art. 
	Regarding Claims 5, Simonavicius teaches:
a shielding grid that is wider than the upper surface of the batteries (Fig. 2)
	It would have been obvious to provide shielding wider than the cables, since the prior art teaches such designs as a way to minimize interference.
	Regarding Claim 6, Watanabe teaches:
a controller 22 connected to the battery cells and the housing that monitors e.g. voltage (column 9, Figs.)	
	Regarding Claims 7 and 8, Watanabe renders obvious:
a grid of battery cells in a vehicle width and length direction, that are arbitrarily rearrangeable
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent No. 5,534,364 to Watanabe et al.) in view of Simonavicius (GB2553537 to Simonavicius et al.) and Baek (US 2016/0218335 to Baek et al.), in further view of Inaba (US Patent No. 9,426,922 to Inaba et al.).
	Regarding Claim 9, Watanabe does not teach:
conductive brackets for attaching to an infer face of a roof wall
 	Brackets were well a well-understood component of housings, and were commonly made of metal and hence conductive. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). The prior art teaches embedded single-piece designs as well as laminated designs. Inaba, from the same field of invention, regarding an electronic device with an emf shield, teaches the shield as part of a bracket (e.g. column 2). It would have been obvious to one of ordinary skill in the art to use metal brackets to attach emf shielding to a battery housing roof, with the motivation to provide shielding in a housing that was not pre-configured to be produced with such shielding. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent No. 5,534,364 to Watanabe et al.) in view of Simonavicius (GB2553537 to Simonavicius et al.) and Baek (US 2016/0218335 to Baek et al.), in further view of Oh (US 2018/0286574 to Oh et al.).
	Regarding Claim 11, Watanabe does not explicitly teach:
wherein the shielding member has a ring shape that overlaps at least a portion of the cable in plan view to allow a counter electromotive force to be generated in the shielding member by noise currents flowing in the cable such that electromagnetic waves caused by the noise currents are canceled out by electromagnetic waves caused by the counter electromotive force
	Oh, however, from the same field of invention, regarding an emf shielding member for a battery (para 0004), teaches a shield structured with a ring 110 (Figs. 3-5) that forms a resonance reactive shielding circuit with a loop or ring shape to protect the battery (paras 0053-0057). It would have been obvious to one of ordinary skill in the art to provide an electromagnetic shield in the ring-shape(s) taught by Oh, with the motivation to reduce the thickness and/or material needed to form an effective shield (see e.g. para 0004 of Oh). 
	Regarding Claim 12, Oh teaches:
a shielding member having multiple rings, including rings within rings (Fig. 9)
	It would have been obvious to one of ordinary skill in the art to use any of the embodiments disclosed in Oh for reducing the thickness and/or material needed to form an effective shield. 
	Regarding Claim 13, Oh teaches:
wherein the ring covers a substantial portion of the battery
	It would have been obvious to use a ring that surrounds most or all of the batteries so that it protects the underlying connections, as is taught in Simonavicius and Baek and implied by Oh. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent No. 5,534,364 to Watanabe et al.) in view of Simonavicius (GB2553537 to Simonavicius et al.) and Baek (US 2016/0218335 to Baek et al.), in further view of Oh (US 2018/0286574 to Oh et al.) and Inaba (US Patent No. 9,426,922 to Inaba et al.).
	Regarding Claim 15, Watanabe does not teach:
wherein the shielding member includes a pair of conductive brackets linking main body portions and the conductive brackets are attached to the inner face of the roof wall of the upper case
	Brackets were well a well-understood component of housings, and were commonly made of metal and hence conductive. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). The prior art teaches embedded single-piece designs as well as laminated designs. Inaba, from the same field of invention, regarding an electronic device with an emf shield, teaches the shield as part of a bracket (e.g. column 2). It would have been obvious to one of ordinary skill in the art to use metal brackets to attach emf shielding to a battery housing roof, with the motivation to provide shielding in a housing that was not pre-configured to be produced with such shielding. It further would have been obvious to use a single-piece bracket for a multi-ring shield (as is taught in Oh Fig. 9), and to provide bracket attachments at arbitrarily labeled “main body portions” such that two bracket attachment points would form a “pair,” with the motivation to secure the multi-ring shield at multiple points to the roof of the battery housing. 

Allowable Subject Matter
Claim 14 would be allowable if rewritten in independent form.
The prior art of record does not teach using a counter electromotive force generated in the shielding member and generated by noise currents flowing in the cable to drive the monitoring section of the battery pack. Nor would it have been obvious, based on the prior art of record, to use an emf shield for a battery mounting structure of a vehicle to provide power to a battery monitoring section through noise currents generated in the connecting cable that produce a counter-electromotive force in the shield.  US 2019/0191599 is cited here as teaching multiple ring-like shield members, but does not teach the use of the current(s) generated to power a battery monitoring device.



Response to Arguments
Applicant argues that Simonavicius and Baek do not teach or suggest an emf shielding “forms an electrical loop” (Remarks at page no. 6). EMF shields form eddy currents that read on “electrical loop” in order to block electric fields that would otherwise pass through them. New claims requiring a “ring shape” are rejected in view of Oh, which teaches a ring shape as a more economical emf shield that generates a resonance current. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723